The opinion of the court was delivered, at the circuit session in September, by
Bedfield, Ch. J.
There is very little controversy in regard to the facts in the present case. The road was originally laid by the county commissioners, and the bridge is situated in Jamaica. The expense of erecting the bridge could not therefore have been apportioned among the several towns interested under the statute of 1847, which only extended to bridges upon roads laid by court’s committees. Hence the resort to the finesse of calling out a court’s committee, to discontinue the road laid by the commissioners, and *473relaying it upon the same ground mainly. We entertain no doubt this was the prevailing motive for the proceeding, notwithstanding slight alterations and acknowledged improvements. Without the former motive, the latter objects would probably have been attained in some more natural and less expensive proceeding. This is so obvious as not to justify debate.
But upon the question how far such a course is, under the circumstances, justifiable, there seems to be some ground for debate. Some men would regard it shrewd, and the more creditable for its very duplicity and indirection. Others might characterize it as evasive, sinister and perhaps fraudulent. Some honorable men would do it, and others, not more so, perhaps, would decline to have any agency or complicity in the transaction. For one, I must say, I think the affair more in character with the labor-saving operations of modern inventions, than with the old-fashioned, straight-forward, hand-work of the generation now passing off the stage, under the stigma of some,, not very flattering or complimentary cognomens. It is not needful further to characterize the proceeding.
We are all agreed that it is not one of those proceedings, which a court of equity, in the exercise of a prudent and reasonable discretion, should set aside. It is confessedly legal and binding upon the parties unless set aside by the court of chancery. It was obtained, in the ordinary course of judicial proceeding, under the statute, all parties, entitled to notice, being properly served with process. But it is claimed to be inoperative as to these plaintiffs because it was induced by a wrong motive, that is, to charge them with a portion of the expense of maintaining this bridge when otherwise they cordd not be thus charged. But this is not shown to be an inequitable and unjust result. For they could only be charged with an equitable and just proportion of maintaining the bridge, after all legal impediments were removed. But it is claimed, and is shown to the satisfaction of the court, that this was done to remove a legal impediment, in the way of obtaining any decree of apportionment.
And we think it will not be found any just ground, to deny the party the benefit of such transaction, that it was resorted to for the purpose of converting an equitable and imperfect demand into a legal right. This is done, more or less, almost every session of the legislature, by means of special legislation, which if it were in *474terms confined to the cases, mainly intended to be affected, by the statutes, would defeat its leading purpose, by thus becoming unconstitutional and void, as not properly amounting to an act of legislation, but being rather in the nature of a decree. But the statute, for that reason, is made general, although intended for a particular case. We do not suppose any court of equity, would therefore, feel justified, in enjoining the party, thus indirectly procuring the act, from taking the benefit of it And such cases are, in principle, very similar to the present.
Upon general principles, the plaintiffs, not being parties to the proceedings in the county court, by which the road was discontinued and relaid, would not be concluded by the judgment thereon, but might contest it, upon its merits, in any future proceedings where it should be relied upon, and so might have had the full benefit of the alleged fraud in this transaction, upon the hearing on the petition to apportion the expense of the bridge.
But it is argued, that this discontinuance and relaying of the highway, is so far in the nature of a proceeding in rem, that the defense of fraud, in obtaining the decree, is excluded as to strangers, as well as the parties notified, and in court. It is true, no doubt, that such is the general rule, as to judgments, strictly in rem, and the laying out of a highway, as to its binding force upon the whole world, partakes very considerably of a proceeding in rem. But we are not aware that courts of equity have ever attempted to set aside, or enjoin, the adjudications of courts proceeding in rem. Such courts have a supervisory control over their own judgments, and upon petition of parties alleging fraud, or injurious effect, resulting from such judgments, will re-examine the grounds upon which they were had. This is done in admiralty and prize courts, and in courts of probate. But as a general thing, certainly, courts of equity do not interfere with proceedings in such courts, unless where their powers are confessedly inadequate to accomplish the desired end. And in a case like the present, involving the supervision and control of the highways, in the state, a court of equity certainly would not interfere, except upon the most unquestionable grounds, both in law and in fact, neither of which are satisfactorily established in the present case.
Decree affirmed and case remanded to the court of chancery.